Exhibit 10s

*Confidential Treatment Requested

AMENDMENT

TO THE

PARTNERSHIP AGREEMENT

OF

BRISTOL-MYERS SQUIBB SANOFI PHARMACEUTICALS HOLDING

PARTNERSHIP

This Amendment (this “Amendment”), dated as of January 1, 2013 (the “Effective
Date”) to the Partnership Agreement (the “Partnership Agreement”) of
Bristol-Myers Squibb Sanofi Pharmaceuticals Holding Partnership (“JVB”), dated
as of January 1, 1997, by and between sanofi-aventis U.S. LLC (as
successor-in-interest to Sanofi Pharmaceuticals, Inc., the “Sanofi Partner”) and
Bristol-Myers Squibb Investco, L.L.C. (or any successor-in-interest, the “BMS
Partner” and together with the Sanofi Partner, the “Parties” and, individually,
each a “Party”). Except as otherwise noted, any capitalized terms not herein
defined shall have the meaning ascribed to them in the Partnership Agreement.

WHEREAS, pursuant to a master restructuring agreement (“Master Agreement”),
dated as of September 27, 2012 by and between Sanofi (“Sanofi”) and
Bristol-Myers Squibb Company (“BMS”), Sanofi and BMS have agreed to simplify the
overall governance, operating and financial principles of their alliance with
respect to (i) Irbesartan Products worldwide (other than in Japan, which is not
in their alliance) and (ii) Clopidogrel Products worldwide (other than in Japan,
which is not in their alliance, and in the United States) (the “Restructuring”);

WHEREAS, as part of the Restructuring, the Parties wish to amend certain
provisions of the Partnership Agreement to reflect the transfer to
sanofi-aventis U.S. LLC of all of JVB’s rights and obligations with respect to
the distribution and commercialization of the Products (other than with respect
to Clopidogrel Products in the United States of America) in Territory B1 (as
defined in the Master Agreement) and sanofi-aventis U.S. LLC shall be
responsible for all decisions relating to distribution and commercialization of
the Products in Territory B1 as of the Effective Date; and

WHEREAS, the Restructuring is not intended to change the overall governance,
operating, and financial principles of the alliance with respect to Clopidogrel
or Clopidogrel Products in the United States of America other than as set forth
herein.

NOW THEREFORE, the Parties, in consideration of the foregoing and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the Parties) hereby agree by mutual consent:

 

  1. Amendments. The Parties hereby agree that the Partnership Agreement shall
be amended as of the Effective Date to provide the following:

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

  a. All countries other than the United States of America shall no longer be
included within the definition of “Territory B” in the Partnership Agreement
and, as such, Section 1.01 of the Partnership Agreement shall be amended to
remove Territory B1 (as defined in the Master Agreement) and all references to
“Territory B” throughout the Partnership Agreement shall mean solely the United
States of America (which, in any event, shall not include Irbesartan in the
United States of America).

 

  b. The definition of “Product” or “Products” in Section 1.01 of the
Partnership Agreement, and all references to “Product” throughout the
Partnership Agreement, shall mean Clopidogrel and the Clopidogrel Products only.
All references to “Irbesartan” or “Irbesartan Products” or “Irbesartan Products
in the United States of America” throughout the Partnership Agreement shall be
deleted in their entirety, as the purpose of JVB shall be the development,
manufacturing, commercialization and sale of the Clopidogrel Product in the
United States of America (which includes Puerto Rico).

 

  c. Section 2.03 of the Partnership Agreement shall be amended and restated in
its entirety as follows:

“Section 2.03. Purpose. The businesses and purposes of the Partnership shall be
(a) to carry on all activities related to the development, manufacturing,
commercialization and sale of the Clopidogrel Products in Territory B (which,
for the avoidance of doubt, means the United States of America (which includes
Puerto Rico), and (b) to enter into, make and perform all such contracts and
other undertakings, and to engage in all such activities and transactions, as
may be necessary or desirable to conduct such businesses and activities.”

 

  d. A new Section 6.09 shall be added to the Partnership Agreement to provide
the following:

“Section 6.09. Tax Matters Following Termination. Following the termination of
the Partnership Agreement, the [*] shall retain the responsibilities of Tax
Matters partner with respect to all tax periods ending on or prior to the date
of such termination. In connection therewith, the [*] shall: (i) promptly
provide the [*] with copies of notices or other materials from, and inform the
[*] of discussions with, U.S. federal and state tax authorities; (ii) provide
the [*] with notice of all scheduled administrative proceedings, including,
without limitation, meetings with agents of such tax authorities, technical
advice, conferences and appellate hearings, in each case promptly after
receiving notice of the scheduling of such proceedings and (ii) not agree to any
settlement agreement with such tax authority with respect to JVB-related items
of income, gain, loss or deduction without the [*] prior written consent;
provided, that the [*] may request extensions to file all tax returns or
statements without the [*] prior written consent (and the [*] shall provide the
[*] with notice of any such requests).

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

2



--------------------------------------------------------------------------------

  e. The first sentence of Section 10.2(b) of the Partnership Agreement shall be
deleted in its entirety.

 

  f. Section 12.01 of the Partnership Agreement shall be amended and restated in
its entirety as follows:

“Section 12.01. Notices. All notices, requests, claims, demands and other
communications hereunder (collectively, “Notices”) shall be in writing, shall be
in the English language, and shall be given or made by delivery in person, by
courier services, by facsimile (with receipt confirmed) or by registered or
certified mail (return receipt requested, with postage prepaid), to the
respective Persons at the following addresses:

If to the Partnership or the BMS Partner, to:

Bristol-Myers Squibb Investco, L.L.C.

c/o Bristol-Myers Squibb Company

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

Attention: Sanofi Alliance Manager

with a copy (which shall not constitute notice), to:

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007 USA

Attn: [omitted]

Email: [omitted]

and

If to the Sanofi Partner, to:

sanofi-aventis U.S. LLC

55 Corporate Drive

Bridgewater, NJ 08807 USA

Attn: [omitted]

Facsimile: (908) 981-5705

with a copy (which shall not constitute notice), to:

sanofi-aventis U.S. LLC

55 Corporate Drive

Bridgewater, NJ 08807 USA

Attn: [omitted]

Facsimile: (908) 981-7833

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

3



--------------------------------------------------------------------------------

and

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153 USA

Attn: [omitted]

Facsimile: (212) 310-8007

Email: [omitted]

 

  2. Remainder of the Agreement. Except as explicitly amended hereby, other
provisions of the Partnership Agreement (as otherwise amended, modified,
supplemented or restated prior to the Effective Date) shall remain unchanged.

 

  3. Representations and Warranties. Each of the Parties hereto represents and
warrants to each other as of the date hereof that (a) it has the requisite
authority and power to enter into this Amendment and (b) the execution and
delivery of this Amendment has been duly authorized and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

 

  4. Counterparts. This Amendment may be executed in any number of counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

  5. Successors and Assigns. The terms of this Agreement and the respective
rights and obligations of the Parties hereunder shall be binding upon, and inure
to the benefit of, their respective successors and assigns.

[Remainder of Page Intentionally Left Blank]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

SANOFI-AVENTIS U.S. LLC By:  

/s/ T. Saugier

 

Name: T. Saugier

Title: Authorized representative

BRISTOL-MYERS SQUIBB INVESTCO, L.L.C. By:  

/s/ Katherine Kelly

 

Name: Katherine Kelly

Title: Secretary

[Signature Page to Territory B Partnership Agreement Amendment]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION